DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 and 20-26 of U.S. Patent No. 10761591. 
The double patenting rejection is maintained for the reasons as set forth in the last office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 5-11, 12-14 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rabii (US 20130016114 A1) in view of Fisunenko et al. (hereinafter Fisunenko) (US 20180373329 A1).
Rabii was cited as a prior art in the last office action mailed on 02/16/2022. The teaching of Rabii is incorporated by reference to the extent that is applicable to amended claims.
By way of amendment, Applicant inserted a limitation “wherein the scene is to be stored in the memory at a memory location associated with a user eye position coordinate” in claims 1 and 12.
As to claims 1 and 12, Rabii teaches all claimed limitations except the limitation of wherein the scene is to be stored in the memory at a memory location associated with a user eye position coordinate. In other words, Rabii does not displaying image on a display device corresponding to a user eye position coordinate.
Fisunenko teaches displaying image on a display device corresponding to a user eye position coordinate [0104: “In operation S240, the display device 100 may determine a visible region among the entire screen region of the display device 100…”] [0106: “In operation S250, the display device 100 may display an image on the determined visible region 10.”] [0120: “a visible region among the entire screen region may be determined according to an eye position of the user 300.”] [FIG. 21]. To render the image, the image data has to be stored in the frame buffer. In other words, Fisunenko teaches that the image is to be stored in a memory at a memory location associated with a user eye position coordinate.
Thus, it would have been obvious to one of ordinary skill in the art to incorporate the teaching of displaying image on a display device corresponding to a user eye position coordinate as suggested in Fisunenko into Rabii for displaying the image. One having ordinary skill in the art would have been motivated to make such modification to improve user’s viewing experience. 
As to claims 2-3, 5-11, 13-14 and 16-20, the rejections are respectfully maintained for the reasons as set forth in the last office action.
Claims 4 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rabii (US 20130016114 A1) in view of Fisunenko et al. (hereinafter Fisunenko) (US 20180373329 A1), and further in view of Coppin et al. (hereinafter Coppin1) (US 20180122334 A1).
As to claim 4, Rabii teach a logic to store the scene based upon the determination of the scene being static. Rabii in view of Fisunenko does not teach determining whether scene is static based on a hash value.
Coppin teaches a method for determining whether a scene is changed based on a hash value [0049: “In one example, power managing component 112 may query the display controller 124 to determine whether the resume image 142 has changed and/or is otherwise the same as the generated resume image 142 (e.g., by verifying a checksum or other has value).”].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Coppin into Rabii in view of Fisunenko to provide a method for determining whether the scene is changed.
As to claim 15, it relates to computer-readable media claim comprising the same subject matter claimed in claim 4. Therefore, it is rejected under the same reason applied to claim 4.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	In the remarks, Applicant also asserted that Terminal Disclaimer was filed to overcome the double patenting rejection. However, there was no Terminal Disclaimer on the record. Therefore, the double patenting rejection is maintained for the reasons as set forth in the last office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUXING CHEN whose telephone number is (571)270-3486. The examiner can normally be reached M-F 9-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XUXING CHEN/           Primary Examiner, Art Unit 2187                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 Coppin was cited in the IDS filed on 11/16/2020.